USCA4 Appeal: 21-7670      Doc: 10         Filed: 08/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7670


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SAMUEL EUGENE HOLLOMAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00246-WO-1; 1:18-cv-
        00390-WO-LPA)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Samuel Eugene Holloman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7670      Doc: 10          Filed: 08/22/2022     Pg: 2 of 2




        PER CURIAM:

               Samuel Eugene Holloman seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Holloman’s 28 U.S.C.

        § 2255 motion. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Holloman’s informal brief,

        we conclude that Holloman has not made the requisite showing. See 4th Cir. R. 34(b); see

        also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        DISMISSED

                                                      2